 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11                                                    No. 1:19-cv-00937-LJO-SKO
      ROMAN SCANLON, on behalf of himself,
12    the general public, and those similarly
      situated,
13                                                    ORDER GRANTING PARTIES’ FURTHER
                              Plaintiff,              STIPULATION TO EXTEND TIME FOR
14                                                    DEFENDANT TO RESPOND TO INITIAL
             v.                                       COMPLAINT
15
      CURTIS INTERNATIONAL LTD., and                  (Doc. 16)
16    TECHNICOLOR SA,
17
                         Defendants.
18

19

20          The Court is in receipt of the parties’ “Joint Stipulation to Extend Time to Respond to
21   Complaint by 14 Days [L.R. 144].” (Doc. 16.) Pursuant to parties’ second “Joint Stipulation to
22   Extend Time to Respond to Complaint by 14 Days [L.R. 144]” (Doc. 14), Defendants’ responsive
23   pleadings were due September 26, 2019, the same day on which Defendants filed the present
24   request for extension.
25          Requests for extension are governed by Rule 144 of the Local Rules of the United States
26   District Court, Eastern District of California (“Local Rules”). Local Rule 144(d) explains that
27   “[r]equests for Court-approved extensions brought on the required filing date for the pleading or
28
 1   other document are looked upon with disfavor.” The parties are hereby ADMONISHED that any

 2   future requests for extensions of time shall be brought in advance of the required filing date.

 3   However, given the parties’ representations that they are “continu[ing] to negotiate a potential

 4   settlement of this dispute” (see Doc. 16 at 2), and the fact that Plaintiff consents to the request, the

 5   Court GRANTS the parties’ request for an extension.

 6            Accordingly, IT IS HEREBY ORDERED that Defendants are granted an extension of time,

 7   up to and including October 10, 2019, to file their responsive pleadings.

 8
     IT IS SO ORDERED.
 9

10   Dated:     September 30, 2019                                  /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
